Title: From Thomas Jefferson to Anne Cary Randolph Bankhead, 10 December 1808
From: Jefferson, Thomas
To: Bankhead, Anne Cary Randolph


                  
                     My dear Anne
                     
                     Washington Dec. 10. 08.
                  
                  Jefferson writes to enquire of me whether he ever had the small pox, and cannot attend the anatomical dissections till he gets an answer for fear of catching that disease. I am almost certain that he & yourself were carried by your Papa to Richmond when very young & inoculated there under his eye. you were probably old enough to remember it. write me an answer by the return of post that I may communicate it to Jefferson without further loss of time. affectionate love to you. 
                  
                     Th: Jefferson
                     
                  
               